Citation Nr: 0404322	
Decision Date: 02/13/04    Archive Date: 02/23/04

DOCKET NO.  03-05 301	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan



THE ISSUE

Entitlement to an increased evaluation for back pain due to 
compression fracture of L1, currently assigned a 30 percent 
disability evaluation.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

Jessica J. Wills, Associate Counsel



INTRODUCTION

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an October 2002 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Detroit, Michigan, which denied the benefit sought on 
appeal.  The veteran, who had active service from May 1993 to 
September 1996, appealed that decision to the BVA, and the 
case was referred to the Board for appellate review.

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, D.C.  VA will notify the veteran 
if further action is required on his part.  


REMAND

Upon preliminary review of the claims file, the Board finds 
that additional development is needed in this case before 
proceeding with appellate review for the reasons set forth 
below.

The Board notes that during the pendency of this appeal, the 
VA amended the rating schedule for evaluating disabilities of 
the spine, contained in 38 C.F.R. § 4.71a, which are relevant 
to the issue on appeal.  The new rating schedule became 
effective September 26, 2003.  68 Fed. Reg. 51,434-51,458 
(Aug. 27, 2003).  See also 38 C.F.R. § 4.71a, Diagnostic Code 
5293 (2003).  The new criteria for evaluating service-
connected spine disabilities are codified at newly designated 
38 C.F.R. § 4.71a, Diagnostic Codes 5235 through 5243.  61 
Fed. Reg. 51,457.  However, the veteran's disability has not 
been evaluated under the revised rating criteria.   In light 
of these changes, which became effective during the pendency 
of the claim, the RO should be given the opportunity to 
consider rating the veteran's service-connected residuals of 
a compression fracture of L1 under the revised regulatory 
criteria for rating disabilities of the spine.  Therefore, 
the Board finds it necessary to remand the veteran's claim so 
that the RO may address in the first instance the 
applicability of these revisions to the claim.

Further, the Board notes that the veteran was afforded a VA 
examination in August 2002.  However, the Board finds that a 
more recent VA examination is warranted to address the new 
rating criteria.

Therefore, in order to give the veteran every consideration 
with respect to the present appeal and to ensure due process, 
it is the Board's opinion that further development of the 
case is necessary.  Accordingly, the case is REMANDED for the 
following actions:

1.  The veteran should be afforded an 
examination to ascertain the severity and 
manifestations of his back disability.  
Any tests or procedures deemed necessary 
(including x-rays) should be conducted.  
The examiner should provide the range of 
motion of the spine in degrees.  Symptoms 
such as pain, stiffness, or aching in the 
area of the spine affected should be 
noted, as should muscle spasm, guarding, 
or abnormal gait.  The presence of 
objective evidence of pain, excess 
fatigability, incoordination, and 
weakness should be noted, as should any 
additional disability due to these 
factors.  The examiner should report all 
signs and symptoms necessary for rating 
the low back condition under the latest 
rating criteria. 

A clear rationale for all opinions would 
be helpful and a discussion of the facts 
and medical principles involved would be 
of considerable assistance to the Board.  
Since it is important "that each 
disability be viewed in relation to its 
history [,]" 38 C.F.R. § 4.1 (2003), 
copies of all pertinent records in the 
veteran's claims file, or in the 
alternative, the claims file, must be 
made available to the examiner for 
review.

2.  After completion of the above, the RO 
should review the veteran's claim under 
the revised schedular criteria for 
evaluating the spine that were effective 
September 26, 2003.  See 68 Fed. Reg. 
51454-51458 (Aug. 27, 2003).   

3.  In addition to the development 
requested above, the claims file should 
be reviewed to ensure that all 
obligations under the Veterans Claims 
Assistance Act of 2000 have been 
satisfied in accordance with 38 U.S.C.A. 
§§ 5102, 5103, and 5103A, (West 2002), 
and any other applicable legal precedent. 

When the development requested has been completed, the case 
should be reviewed by the RO on the basis of additional 
evidence.  If the benefit sought is not granted, the veteran 
and his representative should be furnished a Supplemental 
Statement of the Case and be afforded a reasonable 
opportunity to respond before the record is returned to the 
Board for further review.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The appellant has the right to submit 
additional evidence and/or argument on the matter or matters 
the Board has remanded to the regional office.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  No action is required of 
the veteran unless he is notified. 



	                  
_________________________________________________
	S. L. KENNEDY
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



